DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 01/06/22.  Claims 1-20 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11, 13, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bansal et al. (10,970,395).
Claim 1:  Bansal et al. discloses a method for protecting data stored on a Solid State Drive (SSD) against malware, comprising:
determining, by a controller of the SSD [column 4, lines 1-10], a typical traffic profile(unsupervised/supervised machine learning models rely upon learned and/or trained data identifying expected values) [column 46, line 5-15 | column 47, lines 10-20 | column 50, lines 35-45 | column 51, lines 25-35];
receiving, by the controller, commands from a host(receives performance metric data and/or anomaly data) [column 47, lines 25-35 | column 50, lines 50-60];
(determining that the performance metric data includes an anomaly and that the detected anomaly is a security threat) [column 47, lines 55-65 | column 48, lines 35-45 | column 50, lines 20-30]; and
in response to determining the commands are likely caused by the malware, perform, by the controller, a malware response action(remedial actions) [column 49, lines 1-67 | column 50, lines 1-20 | column 51, lines 10-20].
Claim 2:  Bansal et al. discloses the method of claim 1, wherein the malware response action comprises one or more of delaying execution of the commands, stopping the execution of the commands, ignoring the commands, or reporting to the host that the commands are likely caused by the malware [column 49, lines 1-67 | column 50, lines 1-20 | column 51, lines 10-20].
Claim 3:  Bansal et al. discloses the method of claim 1, wherein the typical traffic profile is determined based on one or more of input/output (I/O) command pattern, logical block address range sizes, data transfer types, rates or sizes of data received from the host, or data content types of the data received from the host [column 47, lines 35-55 | column 48, lines 55-65].
Claim 4:  Bansal et al. discloses the of claim 1, wherein the typical traffic profile is determined based on input/output (I/O) operations per second (IOPS) for one or more of sequential write operations, random write operations, sequential read operations, random read operations, trim operations, unmap operations or deallocate operations [column 47, lines 35-55 | column 48, lines 55-65].
Claim 5:  Bansal et al. discloses the method of claim 4, wherein the commands received from the host comprises sequential read commands, sequential write commands, trim operations, unmap operations or deallocate operations [column 47, lines 35-55 | column 48, lines 55-65]; and the 
Claim 6:  Bansal et al. discloses the method of claim 1, wherein the typical traffic profile is determined based on input/output (I/O) operations per second (IOPS) for one or more small write operations, large write operations, small read operations, large read operations, trim operations, unmap operations, or deallocate operations [column 47, lines 35-55 | column 48, lines 55-65].
Claim 7:  Bansal et al. discloses the method of claim 6, wherein the commands received from the host comprises read commands corresponding to large data sizes or write commands corresponding to large data sizes [column 47, lines 35-55 | column 48, lines 55-65]; and the read commands corresponding to large data sizes or the write commands corresponding to large data sizes are determined to deviate from the typical traffic profile based on the IOPS for the one or more of the small write operations, the large write operations, the small read operations, or the large read operations [column 47, lines 35-55 | column 48, lines 55-65].
Claim 8:  Bansal et al. discloses the method of claim 1, wherein the commands are write commands [column 44, lines 40-50]; and determining that the commands are likely caused by the malware comprises determining, by the controller, that data associated with the write commands is encrypted data [column 45, lines 60-67 | column 47, lines 40-50 | column 48, lines 55-65 | column 49, lines 45-55].
Claim 11:  Bansal et al. discloses the method of claim 8, wherein the malware response action comprises one or more of: stopping processing trim, unmap, deallocate commands received from 
Claim 13:  Bansal et al. discloses a Solid State Drive (SSD), comprising:
a controller [column 45, lines 40-50]; and
a non-volatile memory [column 45, lines 40-50], wherein the controller is configured to:
determine a typical traffic profile [column 46, line 5-15 | column 47, lines 10-20 | column 50, lines 35-45 | column 51, lines 25-35];
receive commands from a host [column 47, lines 25-35 | column 50, lines 50-60];
determine that the commands are likely caused by malware by determining that the commands deviate from the typical traffic profile [column 47, lines 55-65 | column 48, lines 35-45 | column 50, lines 20-30]; and 
in response to determining the commands are likely caused by the malware, performing a malware response action [column 49, lines 1-67 | column 50, lines 1-20 | column 51, lines 10-20].
Claim 14:  Bansal et al. discloses the SSD of claim 13, wherein the commands are write commands [column 44, lines 40-50]; and the controller determines that the commands are likely caused by the malware by determining that data associated with the write commands is encrypted data [column 45, lines 60-67 | column 47, lines 40-50 | column 48, lines 55-65 | column 49, lines 45-55].
Claim 17:  Bansal et al. discloses the SSD of claim 14, wherein the malware response action comprises one or more of: stopping processing trim, unmap, deallocate commands received from the host; stopping processing write commands received from the host; causing the SSD to not 
Claim 19:  Bansal et al. discloses the SSD of claim 13, wherein the typical traffic profile is determined based on one or more of input/output (I/O) command pattern, data size of data received from the host, or data content types of the data received from the host [column 47, lines 35-55 | column 48, lines 55-65].
Claim 20:  Bansal et al. discloses a non-transitory computer-readable medium storing computer-readable instructions, such that when executed, causes a controller of a Solid State Drive (SSD) to:
determine a typical traffic profile [column 46, line 5-15 | column 47, lines 10-20 | column 50, lines 35-45 | column 51, lines 25-35];
receive commands from a host [column 47, lines 25-35 | column 50, lines 50-60];
determine that the commands are likely caused by malware by determining that the commands deviate from the typical traffic profile [column 47, lines 55-65 | column 48, lines 35-45 | column 50, lines 20-30]; and
in response to determining  the commands are likely caused by that malware, performing a malware response action [column 49, lines 1-67 | column 50, lines 1-20 | column 51, lines 10-20].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 10, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (10,970,395) in view of Conte et al. (2010/0287383).
Claim 9:  Bansal et al. discloses the method of claim 8, but does not explicitly disclose wherein determining that the data associated with the write commands is the encrypted data comprises: compressing, by a compressor of the controller, the data associated with the write commands; and determining, by the compressor, that the data is incompressible.
However, Conte et al. discloses a similar invention [page 1, paragraph 0014 | page 2, paragraph 0019] and further discloses wherein determining that the data associated with the write commands is the encrypted data comprises: compressing, by a compressor of the controller, the data associated with the write commands [page 3, paragraph 0028]; and determining, by the compressor, that the data is incompressible [page 3, paragraph 0028].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Bansal et al. with the additional features of Conte et al., in order to be able to detect encrypted data encrypted by any encryption method in general, as suggested by Conte et al. [page 1, paragraph 0003]. 
Claim 10:  Bansal et al. and Conte et al. disclose the method of claim 9, and Conte et al. further discloses wherein compressing the data comprises determining an entropy value for the data [page 2, paragraph 0023]; and the data associated with the write commands is determined to be encrypted data based on the entropy value and an encrypted data threshold [page 3, paragraph 0025].
Claim 12:  Bansal et al. discloses the method of claim 8, but does not explicitly disclose further comprising simultaneously providing the data to a memory controller and a compressor.
Conte et al. discloses a similar invention [page 1, paragraph 0014 | page 2, paragraph 0019] and further discloses further comprising simultaneously providing the data to a memory controller and a compressor [page 3, paragraphs 0026 & 0028].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Bansal et al. with the additional features of Conte et al., in order to be able to detect encrypted data encrypted by any encryption method in general, as suggested by Conte et al. [page 1, paragraph 0003].
Claim 15:  Bansal et al. discloses the SSD of claim 14, but does not explicitly disclose wherein the controller comprises a compressor; and the controller determines that the data associated with the write commands is the encrypted data by: compressing, by the compressor, the data associated with the write commands; and determining, by the compressor, that the data is incompressible.
However, Conte et al. discloses a similar invention [page 1, paragraph 0014 | page 2, paragraph 0019] and further discloses wherein the controller comprises a compressor [page 3, paragraphs 0026 & 0028]; and the controller determines that the data associated with the write commands is the encrypted data by: compressing, by the compressor, the data associated with the write commands [page 3, paragraph 0028]; and determining, by the compressor, that the data is incompressible [page 3, paragraph 0028].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Bansal et al. with the additional features of Conte et al., in order to be able to detect encrypted data encrypted by any encryption method in general, as suggested by Conte et al. [page 1, paragraph 0003].
Claim 16:  Bansal et al. and Conte et al. disclose the SSD of claim 15 and Conte et al. further discloses wherein compressing the data comprises determining an entropy value for the data [page 2, paragraph 0023]; and the data associated with the write commands is determined to be encrypted data based on the entropy value and an encrypted data threshold [page 3, paragraph 0025].
Claim 18:  Bansal et al. discloses the SSD of claim 14, but does not explicitly disclose wherein the controller comprises a compressor and a memory controller; and the data is simultaneously provided to the compressor and the memory controller.
However, Conte et al. discloses a similar invention [page 1, paragraph 0014 | page 2, paragraph 0019] and further discloses wherein the controller comprises a compressor and a memory controller [page 3, paragraphs 0026 & 0028]; and the data is simultaneously provided to the compressor and the memory controller [page 3, paragraphs 0026 & 0028].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Bansal et al. with the additional features of Conte et al., in order to be able to detect encrypted data encrypted by any encryption method in general, as suggested by Conte et al. [page 1, paragraph 0003].

Response to Arguments
Applicant's arguments filed 01/06/22 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art of record does not disclose commands received by a controller from a host, as claimed; in particular, Applicant appears to contend that both the performance metrics and the performance metric data of Bansal et al. are not “commands”.
Bansal et al. are described to include various metrics such as read/write metrics, compression metrics and encryption metrics; where each of these metrics indicate an operation/command being performed or attempting to be performed on the storage system (ie. read/write operations performed at specific location(s) on the storage element, compression and/or encryption operations performed on data in the storage element) [column 47, lines 40-60].
Additionally, Bansal et al. goes on to teach that when an anomalous performance metric in the received performance metric data is detected (ie. an abnormal request to encrypt data in the storage system), the requested action is prevented from being performed [column 49, lines 35-55]; thus, further clarifies that the performance metrics can be reasonably interpreted as “commands” (ie. the requested action of the anomalous performance metric being a command to encrypt data residing within the storage system).
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features because Bansal et al. appears to fairly disclose receiving “commands”, as understood by one of ordinary skill in the art.
Second, Applicant argues that the prior art of record does not disclose commands being received by a controller of a SSD, as claimed; in particular, Applicant appears to contend that the unsupervised machine learning model of Bansal et al. is not a controller of a SSD.
Initially, Examiner notes that the pending claim language merely appears to require that the commands be received by a “controller” of the SSD; thus, is reasonably understood as simply an element that somehow “controls” the SSD, so to speak.
As already discussed above, the performance metric data is received by the unsupervised machine learning model of Bansal et al. and used to determine whether or not a requested action 
Additionally, Bansal et al. goes on to clarify that the unsupervised machine learning model can be implemented in a controller of the storage system [column 46, lines 45-55 | column 52, lines 15-25 | figure 10].
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features because Bansal et al. appears to fairly disclose commands being received by an element which is functionally equivalent to the claimed “controller”, as understood by one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435